Citation Nr: 0010224	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  96-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion to include headaches and pain.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1962 to February 
1982.

This matter was brought to the Board of Veterans' Appeals 
(the Board) on an appeal of a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The case was originally before the Board in July 1997 at 
which time it was remanded to afford the veteran a requested 
RO hearing.  The veteran subsequently withdrew his request 
for a hearing and the case was returned to the Board.

The case was again remanded by the Board in June 1999 for 
further development and adjudicative action.

In January 2000 the RO affirmed the denials of entitlement to 
service connection for residuals of a concussion to include 
headaches and pain, and carpal tunnel syndrome of the right 
upper extremity.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a concussion to include headaches and pain is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for carpal 
tunnel syndrome of the right upper extremity is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a concussion to include headaches and pain is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for carpal 
tunnel syndrome of the right upper extremity is not well-
grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).



In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  Further discussion of these 
exceptions are found with regard to "inherently 
incredibility" in Samuels v. West, 11 Vet. App. 433 (1998); 
or when "outside the scope of competence", in Jones v. West, 
12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. § 
1110 (West 1991).  

If not shown during service, service connection may be 
granted for neurological disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

"Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."


The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

Satisfactory lay or other evidence of an injury or disease 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of incurrence or 
aggravation. 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); see 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991).  

In Caluza, op., cit., the Court has described what is 
"satisfactory evidence" as relates to 38 U.S.C.A. § 1154(b), 
i.e., "satisfactory lay or other evidence". "Satisfactory 
evidence" has been interpreted in different contexts to mean 
everything from evidence which convinces "beyond a reasonable 
doubt" or "to a reasonable certainty".  

In Zarycki v. Brown, 6 Vet. App. 91, 100 (1993), the Court 
indicated a middle path when it seemed to equate 
"satisfactory" evidence, in the context of section 1154(b), 
38 C.F.R. § 3.304(f), and VA's Adjudication and Procedure 
Manual, M21-1, with "credible" evidence, i.e., if the Board 
determines that lay testimony is satisfactory, e.g., 
credible.  However, such a definition must not be applied in 
a way that would deprive section 1154(b) of effect, 
specifically that the claimant's lay evidence prevails unless 
it is rebutted by "clear and convincing evidence to the 
contrary".  In that context, clear and convincing evidence is 
a higher evidentiary standard than the preponderance-of-the-
evidence standard imputed by the benefit-of-the-doubt rule, 
because the evidence must be in equipoise before the benefit 
of the doubt applies. See Olson, supra.  

"When 'interpreting a statute, the Court will not look merely 
to a particular clause in which general words may be used, 
but will take in connection with it the whole statute'".  
Kokoszka v. Belford, 417 U.S. 642, 650 (1974) (quoting other 
cases).  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing numerous cases and examples). 
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992).  In determining whether documents 
submitted by a veteran are "satisfactory" evidence under 
section 1154(b), a VA adjudicator may properly consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran. 

The Court, however, in several cases [including Caluza at 
507], has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  It 
does not absolve a claimant from submitting a well-grounded 
claim for service connection.  Although section 1154(b) 
relaxes the evidentiary requirement as to the evidence needed 
to render a claim well grounded, that section deals only with 
the occurrence of an event, i.e., "whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required."  See also 
Robinette v. Brown, op. cit. (layperson's account of what 
physician told him did not constitute "medical" evidence in 
context of determination of well-groundedness because 
"medical" nature of such evidence was too attenuated and 
unreliable).

Of course, the Secretary is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the Board was not required to accept the 
uncorroborated statements of the veteran regarding service 
connection).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

VA has fulfilled its obligation under section 5103(a) to 
inform the veteran of the reasons his claim had been denied.  
In that regard, the veteran in this case has not put VA on 
notice of the existence or availability of other specific or 
pertinent evidence, and in fact, he recently indicated that 
all pertinent records had already been submitted.

Factual Background

Service clinical records show that in July 1962, the veteran 
complained of a headache which was felt to be associated with 
sinusitis.  He was given conservative sinusitis treatment and 
no further notations were recorded.

His Department of the Army Form 2-1 and file shows that the 
veteran received a gunshot wound to the chest and shrapnel 
wounds to the face and the right and left legs and left arm 
in February 1968.  He was awarded the Purple Heart medal.  

Service medical records and morning reports evidence that on 
March 18, 1968 the veteran was treated for a cut on the 
proximal interphalangeal joint (PIP) joint flexion crease 
area of the 3rd finger, right hand.  It had become infected 
with signs of tenosynovitis and extension to the back of the 
hand and early "(effusion?)" involvement of the palmar space.  
He was given antibiotics, head and conservative care.  

On April 5, 1968, it was noted that he had been discharged 
from the facility with limited use of the 3rd finger of his 
right hand at the PIP joint.  There was a localized pus area 
still seen in the wound.  He was to begin exercises in the 
next two weeks.  On April 12, 1968, he was returned to duty 
without sign of infection.  

Service records show ongoing care for shrapnel wound and 
other impairment of the left upper arm in the 1970's.  The 
injury had occurred in 1978, and the following year, he was 
seen for complaints of numbness in the left hand and arm 
since the injury with radiation along with long ulnar aspect 
of the hand to the elbow.  A metallic fragment was found over 
the base of the 2nd metacarpal.  At that time, there was no 
notation or complaint of right upper extremity abnormalities.

In February 1982, the veteran was seen with complaints of 
cephalalgia thought to be possibly linked to sinusitis or due 
to cervical arthritis.  He was also having other unrelated 
symptoms at the time including diarrhea.  His blood pressure 
was said to be decreased.

There is no service medical record demonstrating that the 
veteran had a concussion in service or that he received 
shrapnel wounds to his right upper extremity.  

[As a result of the Board's remand in 1999, the RO requested 
and received certification from the National Personnel 
Records Center (NPRC) that all service records had been 
provided at the time of the veteran's initial claim 
immediately after service, and that no additional service 
records were available.]

No residuals of head concussion to include headaches or 
shrapnel wounds to the right arm and/or carpal tunnel 
syndrome of the right arm were complained of or noted on the 
November 1981 retirement examination, although the veteran 
reported that in Vietnam, he had received shrapnel wounds to 
the head, back and legs.  On the report of medical history 
portion of that examination he also denied a history of a 
head injury and frequent or severe headache.  The physician 
noted that there were no current problems.  

On VA examination in 1982 there was neither complaint nor 
clinical finding of residuals of shrapnel wound to the right 
upper extremity and/or carpal tunnel syndrome or headaches as 
a result of concussion injury in service.  

On file is a November 1983 independent official neurological 
examination showing the examiner had seen the veteran for 
complaints of neck pain and stiffness since an incident in 
Vietnam in 1978 when a bicycle was thrown out of a window and 
landed on his head although he was wearing a helmet.  The 
veteran said that he had not been knocked unconscious but had 
numbness in the left neck area and later developed left wrist 
problems.  He specifically denied having any right arm 
problems.

On a VA examination in November 1983 the veteran primarily 
complained of cervical arthritis difficulties, and said that 
he occasionally had pain in his right wrist.  No abnormal 
clinical findings were noted with regard to the right wrist.

VA clinical records from 1983 show diagnoses of cervical 
arthritis and left carpal tunnel syndrome.  It was also noted 
that the veteran had hypertension and was given Inderal which 
made him lightheaded so something else was needed.

VA outpatient records from 1985 show treatment including 
medications for hypertension.  In one such notation it was 
noted that the veteran felt better and his headaches had 
almost resolved, but he had had persistent blurred vision.

Outpatient records from 1987 show that he complained of 
numbness at the top of his head when he took certain 
medications for his high blood pressure. 

VA outpatient records from June 1994 show that the veteran's 
eyes were tested and he was found to have hyperopia and 
presbyopia.

On VA examination conducted in May 1995 the veteran 
complained of mild stiffness in the right hand involving all 
of the proximal interphalangeal joints without motion 
limitation.  There was hyposthenia involving the median 
aspect of the right wrist and hand and decreased grip by 
about 5% in the right hand.  Diagnoses included "right median 
nerve carpal tunnel syndrome, secondary to shrapnel wounds".  


On another May 1995 VA evaluation the veteran "negated a 
significant history of head injury".  

On an official independent neurological evaluation for VA 
compensation purposes in May 1995 the veteran was said to be 
experiencing postconcussion headache and blurring of vision.  
He reported that this was a result of a 1968 incident in 
Vietnam when he was blown-up in a bunker and suffered an 
abdominal gunshot wound.  He stated that he had a loss of 
consciousness for about 45 minutes and thereafter had 
hospitalization in both Vietnam and Japan; and that the only 
surgery had been for removal of shrapnel.  He said since 
then, he had had headaches about once a week.  

The examiner's diagnosis was "post-traumatic headache and 
blurring of vision secondary to post-concussion syndrome with 
obvious functional overlay"  The examiner also suggested that 
the veteran's taking of excessive amounts of anti-
inflammatories for other problems might have in part led to 
some analgesia rebound headaches as well.

A private evaluative report from Columbia Diagnostic Center 
dated in May 1995 was to the effect that evaluative studies 
had shown bilateral carpal tunnel syndrome.  The veteran had 
reported a history of severe hand trauma in service and said 
that he had sustained heavy shrapnel injury.  He also 
complained of some pain in the right wrist and distal 
dysthesia.  He was right handed.

VA examination in May 1996 showed negative right hand and 
wrist X-rays.

VA outpatient reports show ongoing care for numerous 
complaints including prescription refills for various 
medications including for hypertension and arthritis.

The veteran indicated on a VA Form 21-4138 in August 1999 
that no further records were available with regard to his 
current claim.

Service connection has been granted for a traumatic spur on 
the right Achilles tendon, hypertension, hiatal hernia with 
esophagitis and duodenitis, left carpal tunnel syndrome 
associated with a shell fragment wound of the left index 
finger, post-traumatic stress disorder with dysthymia, each 
evaluated as 10 percent disabling; bilateral hearing loss, 
and scars, postoperative lipomas from the chest, each 
evaluated as noncompensable.  The combined schedular 
evaluation is 40 percent.


Analysis

In essence, for a claim to be well grounded, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, op. cit. 

The essence of the veteran's argument is that he was injured 
in combat service, experienced a concussion to his head which 
resulted in headaches and pain; and that he had a shrapnel 
injury to the right hand and wrist which resulted in carpal 
tunnel syndrome.

of of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  



Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service connection in each 
case shall be recorded in full.  38 U.S.C.A. § 1154(b);  
38 C.F.R. § 3.304(d).

There exists no question that the veteran engaged in combat.  
As the Board noted earlier, service connection has been 
granted for disabilities including those of combat origin 
such as residuals of a shell fragment wound of the left index 
finger and post-traumatic stress disorder.  Regardless of the 
fact that the veteran has combat service, there is no 
competent evidence of a nexus between the current headaches 
and pain and right upper extremity carpal tunnel syndrome and 
any incident of service.  Section 1154(b) does not obviate 
the requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service to succeed on the merits of a claim.  
Kessel v. West, 13 Vet. App. 9, 17-19 (1999); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  In the discussion which 
follows, it becomes apparent that there is clear and 
convincing evidence to the contrary that the current claimed 
disabilities are not related to the veteran's service.

The first factual hurdle which must be addressed is whether 
the veteran hurt his head in service and this resulted in 
pain and headaches.  It is clear that service records show no 
such injury.  Accordingly, the evidence upon which this must 
be determined is indirect rather than direct.  

Under certain circumstances, the collateral evidence may well 
be as strong as that actually identified in service records.  
In this case, as they relate to the circumstances of such an 
accident, a singular notation at separation was to the effect 
that the veteran had hurt his head, but no residuals were 
then noted.  His service documentation otherwise refers to 
some sort of head trauma.  


However, more significant is that numerous examinations in 
the years following service showed no sign of concussion to 
the head and residuals of any sort associated therewith.  In 
service, the only noted headaches were associated with 
sinusitis for which he received apparently curative 
treatment.  

However, giving the veteran the benefit of the best of all 
possible evidentiary scenarios, for purposes of discussion, 
and given that the veteran did experience combat in Vietnam, 
as noted above, the Board accepts his contention that he 
injured his head in service.  [There is a mention in one 
clinical records after service of a bicycle having been 
thrown out a window and his having injured his head although 
he was wearing a helmet.  The veteran has disputed this story 
since then, and there is no reason to pursue it as fact or 
otherwise].  Assuming, arguendo, that the veteran did hit his 
head in service in some sort of incident or accident, then 
the issue becomes whether this caused headaches and pain.

In that regard, there is nothing to substantiate that as a 
result of some injury received by the veteran in service 
involving head trauma, he sustained concussion and suffers 
from residuals thereof claimed as headaches and pain which 
have continued to the present.  

To the contrary, the evidence within service and postservice 
records is rather complete, and original records have been in 
the file from the beginning.  There is no mention whatsoever 
of headaches relating to any head injury for some time 
thereafter.  It is noteworthy that once again, there is no 
absence of records in the interim period but there are in 
fact numerous clinical records in the file, including VA 
examinations, etc., which show no consistent history or 
complaints of head trauma and/or associated pain or 
headaches.  

On the other hand, it is true that occasionally, the veteran 
has complained of headaches.  It is noteworthy, however, that 
for the most part, these have been said to be due to his 
fluctuating blood pressure and dependent upon whatever 
medication he was taking at the time, or were noted when he 
was being examined for eyeglasses prescriptions for 
refractive error of his eyes.  


The Board would note that the veteran is in fact service-
connected for his hypertension.  Also, the Board would note 
in passing that headaches have been known to be part of the 
constellation of symptoms associated with post-traumatic 
stress disorder, a disability for which service connection 
has also been granted.

However, the sole issue in this claim is whether the 
veteran's headaches are due to an inservice concussion 
injury, along with pain, as claimed.  

In that regard, any collateral evidence includes private and 
VA physicians who have so concluded were doing so long after 
the fact, and based solely on the veteran's history which is 
incomplete and partly inaccurate.  

As cited above, the Court has repeatedly and unequivocally 
held that VA is not constrained from dismissing evidence 
including medical opinions when the fundamental basis 
therefor, including data given by the veteran, is in error.  
That is quite clearly the case herein.  And there is no 
competent medical evidence to sustain that a credible nexus 
has been demonstrated between any inservice head injury and 
subsequent or current headaches or other pain. 

Similarly with regard to a claimed right carpal tunnel 
syndrome, there is no collateral evidence of any kind to 
support that the veteran experienced a shrapnel wound to the 
right wrist or hand in service, or that any current right 
carpal tunnel syndrome, demonstrated for the first time 
decades after service, is a result of any inservice injury.  

Service records show that he experienced a small cut on the 
hand in 1968, which resolved after brief care, and was then 
without noted chronic residuals of any kind, let alone right 
carpal tunnel syndrome, in or since service.  


This ultimate conclusion with regard to right carpal tunnel 
syndrome is even more compelling than that relating to the 
claimed headaches, since even the veteran himself repeatedly 
denied any right hand involvement in the years after service 
separation.  

In essence, the medical opinions (i.e., with regard to the 
veteran's headaches and right carpal tunnel syndrome having a 
relationship to any injury in service) are only as good as 
the information on which they were based.  In this case, 
since the veteran's assertions are lacking in substantive 
credibility and depth, the opinions based thereon are equally 
without substantive merit.  This is consistent with the 
overall conclusions drawn by other recent VA medical 
reviewers.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

Accordingly, brought down to the most simple common 
denominator, absent credible evidence of headaches and pain 
due to a head concussion in service or any significant trauma 
to the right hand which resulted in right carpal tunnel 
impairment; and absent a credible nexus between service 
(and/or service-connected disorder) and current disability, 
the veteran's claims for service connection for headaches and 
pain as a result of concussion injury, and/or right carpal 
tunnel syndrome, are not well grounded.  

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
residuals of a concussion to include headaches and pain or 
right carpal tunnel syndrome.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted well grounded claims of 
entitlement to service connection for residuals of a 
concussion to include headaches and pain, and right carpal 
tunnel syndrome, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a 
concussion to include headaches and pain, the appeal is 
denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for right carpal tunnel 
syndrome; the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


